Name: Commission Regulation (EC) No 1590/95 of 30 June 1995 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast balance, and amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specifc measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: agricultural activity;  regions of EU Member States;  cooperation policy;  trade
 Date Published: nan

 1 . 7 . 95 HENI Official Journal of the European Communities No L 150/89 COMMISSION REGULATION (EC) No 1590/95 of 30 June 1995 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast balance, and amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specifc measures provided for in Articles 2, 3 , 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products f), as last amended by Regulation (EC) No 3290/94, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1727/92 (4), as last amended by Regulation (EC) No 1563/95 (*), establishes, for the 1994/95 marketing year, the forecast balance for cereals products for the Azores and Madeira ; whereas as a result, the forecast supply balance for the 1995/96 marketing year should be established ; Whereas pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EC) No 2883/94 (6), as last amended by Regulation (EC) No 1318 /95 Q, establi ­ shes, for the 1994/95 marketing year, the forecast supply balance for cereals products for the Canary Islands ; whereas, as a result, the forecast supply balance for the 1 995/96 marketing year should be established ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EEC) No Mil192 is hereby replaced by Annex I hereto. Article 2 Annexes VI and X to Regulation (EC) No 2883/94 are hereby replaced by Annexes II and III hereto respectively. Article 3 This Regulation shall enter into force on 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 173, 27. 6. 1992, p. 1 . (2) OI No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 173 , 27 . 6. 1992, p. 13 . (4) OJ No L 179, 1 . 7. 1992, p. 101 . 0 See page 18 of this Official Journal. ( «) OJ No L 304, 29. 11 . 1994, p. 18 . 0 OJ No L 127, 10 . 6. 1995, p. 5 . No L 150/90 I EN I Official Journal of the European Communities 1 . 7 . 95 ANNEX I 'ANNEX AZORES AND MADEIRA : SUPPLY BALANCE FOR CEREALS FOR THE 1995/96 MARKETING YEAR (in tonnes) Product Azores Madeira Common breadmaking wheat 34 000 25 000 Feed wheat 1 000 2 000 Barley 40 000 7 000 Durum wheat 1 000 7 000 Maize 73 000 35 000 Malt 1 000 2 200 Total 150 000 78 200' ANNEX II 'ANNEX VI CANARY ISLANDS : SUPPLY BALANCE FOR CEREALS PRODUCTS FOR THE 1995/96 MARKETING YEAR (m tonnes) CN code Product Quantity 5 00 1 90 (*) Common wheat 155 000 1001 10f) Durum wheat  1 003 (*) Barley 20 000 1004 (*) °ats 1 200 1005 0 Maize 180 000 1103 11 50 Durum wheat  groats and meal 4 300 1103 13 Maize flour  groats and meal 5 000 1103 19 Other  groats and meal  1103 21 to 1103 29 Pellets  1107 Malt 16 500 (") In the case of individual products market with an astensk (*) the quantities fixed may be esceeded up to a maximum of 25 %, provided that the combined quantity for the products concerned is not exceeded. ' ANNEX III 'ANNEX X CANARY ISLANDS : SUPPLY BALANCE FOR GLUCOSE FOR THE 1995/96 MARKETING YEAR (in tonnes) CN code Product Quantity ex 1702 (except products falling within CN codes Glucose 1 800' 1702 30 10 , 1702 40 10 , 1702 60 10 and 1702 90 30)